Citation Nr: 1211394	
Decision Date: 03/29/12    Archive Date: 04/05/12

DOCKET NO.  05-30 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 10 percent for residuals of a right eye injury with choroidal rupture and sphincter tear.

2.  Entitlement to an initial compensable evaluation for right ear hearing loss.

3.  Entitlement to an initial rating in excess of 10 percent for posttraumatic headaches prior to March 15, 2009.  

4.  Entitlement to an initial rating in excess of 30 percent for posttraumatic headaches from March 15, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training from October 1988 to February 1989 and active duty from April 1989 to January 1992.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from July 2003, August 2005, and April 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office in Pittsburgh, Pennsylvania (RO) which respectively (1) continued a 10 percent evaluation for residuals of a right eye injury; (2) granted service connection for right ear hearing loss and assigned a 0 percent (noncompensable) evaluation effective February 23, 2005; and (3) granted service connection for headaches and assigned a 10 percent evaluation effective December 22, 2007.  In a subsequent May 2007 rating decision, the RO granted an earlier effective date of December 22, 2005 for service connection for posttraumatic headaches, the date of the Veteran's claim.  During the course of the appeal, in a January 2011 rating decision the RO granted an increased rating of 30 percent for the Veteran's service-connected posttraumatic headaches, effective from March 15, 2009.  

The Veteran testified at a March 2009 travel Board hearing; the hearing transcript has been associated with the claims file.

The Board previously remanded the above issues in June 2009 for further development.  The development having been completed, the claims are now ready for appellate review.  

Because less than the maximum available benefit for a schedular rating was awarded and because the increase was not granted effective from the initial date of the claim, the aforementioned issue of an increased evaluation for service-connected posttraumatic headaches, is properly before the Board.  See Fenderson v. West, 12 Vet. App. 116 (1999); AB v. Brown, 6 Vet. App. 35 (1993).

The issue of entitlement to an increased evaluation in excess of 10 percent for residuals of a right eye injury with choroidal rupture and sphincter tear is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Audiological evaluations reflect that the Veteran's service-connected right ear hearing loss has been manifested by no worse than Level I hearing impairment in the right ear.

2.  The Veteran's service-connected posttraumatic headaches are shown to have been manifested by characteristic prostrating attacks occurring on an average once a month over an applicable several month period; a preponderance of the evidence fails to show that these headaches are completely prostrating and/or productive of severe economic inadaptability prior to March 15, 2009.

3.  The Veteran's service-connected posttraumatic headaches are shown to have been manifested by characteristic prostrating attacks occurring on an average once a month over an applicable several month period; a preponderance of the evidence fails to show that these headaches are completely prostrating and/or productive of severe economic inadaptability from March 15, 2009.

CONCLUSIONS OF LAW

1.  The criteria for a compensable initial rating for service-connected right ear hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.150, 3.321, 3.385, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2011).

2.  The criteria for an increased rating of 30 percent for posttraumatic headaches prior to March 15, 2009, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (effective before and after October 23, 2008).

3.  The criteria for an increased rating, in excess of 30 percent, for posttraumatic headaches from March 15, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (effective before and after October 23, 2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of (1) the information and evidence not of record that is necessary to substantiate a claim, (2) which information and evidence VA will obtain, and (3) which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159 (2011); see also 73 Fed. Reg. 23,353-6 (April 30, 2008) (codified at 38 C.F.R. § 3.159 (May 30, 2008)).  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

The Board finds that with regard to the Veteran's claims the letters dated in July 2003, December 2006, and July 2007 fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In this regard, these letters advised the Veteran what information and evidence was needed to substantiate the claim decided herein.  These letters also requested that the Veteran provide enough information for the RO to request records from any sources of information and evidence identified by the Veteran, as well as what information and evidence would be obtained by VA, namely, records like medical records, employment records, and records from other Federal agencies.

During the pendency of this appeal, on March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), which held that the VCAA notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  The July 2007 letter provided this notice to the Veteran.  

The Board observes that the July 2003 and December 2006 letters were sent to the Veteran prior to the July 2003 and April 2007 rating decisions, respectively.  The VCAA notice with respect to the elements addressed in this letter was therefore timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  VCAA notice in accordance with Dingess, however, was sent after the initial adjudication of the Veteran's claim.  Nevertheless, the Board finds this error nonprejudicial to the Veteran.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In this regard, the notice provided in the July 2007 letter fully complied with the requirements of 38 U.S.C.A. § 5103(a) (2009), 38 C.F.R. § 3.159(b) (2011), and Dingess, supra, and after the notice was provided the case was readjudicated and a July 2008 supplemental statement of the case was provided to the Veteran.  See Pelegrini II, supra; Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (a (supplemental) statement of the case that complies with all applicable due process and notification requirements constitutes a readjudication decision).

Therefore the Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence in needed.

The Board finds that VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims and providing a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2011).  In this regard, the Veteran's service treatment, private treatment records, and VA treatment records are associated with the claims folder.

In June 2009, the Board remanded the case to the agency of original jurisdiction (AOJ) for additional development.  A remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board notes that the above stated issues were previously remanded in order for the Veteran to be afforded VA examinations to determine the current severity of the Veteran's service-connected eye condition, posttraumatic headaches, and right ear hearing loss.  Additionally, any VA medical center (VAMC) records from the Pittsburgh Healthcare System.  The requested VA examinations having been afforded and the VAMC treatment records having been obtained, the issues now return to the Board for appellate review.

VA examinations were obtained with respect to the Veteran's claim for right ear hearing loss in February 2005 and September 2009, and with respect to posttraumatic headaches in December 2006, April 2007, and September 2009, including an addendum opinion with regard to the Veteran's claim for posttraumatic headaches dated November 2011.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Additionally, an examination for rating purposes should contain sufficient detail and reflect the whole recorded history of a Veteran's disability, reconciling the various reports into a consistent picture.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991); 38 C.F.R. § 4.2 (2011).  As noted below, the Board finds that the VA examinations obtained in this case are more than adequate, as they collectively consider all of the pertinent evidence of record, and provide a complete rationale for evaluations provided.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4) (2011).

Under the circumstances of this case, "the record has been fully developed," and "it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence he should submit to substantiate his claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Furthermore, as discussed above, the Board finds that there has been substantial compliance with its June 2009 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Therefore, the Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations and the record is ready for appellate review.

Analysis

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder.  As such, the Board has considered all evidence of record in evaluating the Veteran's service-connected right ear hearing loss, and posttraumatic headaches.  Also, in Fenderson, the Court discussed the concept of the "staging" of ratings, finding that in cases where there has been a disagreement with an initially assigned disability evaluation, it was possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Fenderson at 126-28.  As such, in accordance with Fenderson, the Board has considered the propriety of assigning initial staged ratings for the Veteran's service-connected right ear hearing loss and posttraumatic headaches.  See also, Hart v. Mansfield, 21 Vet. App. 505 (2007).

In a claim for a greater original rating after an initial award of service connection, all of the evidence submitted in support of the Veteran's claim is to be considered.  In initial rating cases, as noted above, separate ratings can be assigned for separate periods of time based on the facts found, i.e., "staged" ratings.  Fenderson v. West, supra; 38 C.F.R. § 4.2 (2010).  For reasons discussed in more detail below, the Board notes that the RO has determined that the competent evidence demonstrates that the Veteran's service-connected posttraumatic headaches did undergo an increase in severity sufficient to warrant a staged rating during the relevant appeal period.  As such, the Board will discuss the Veteran's posttraumatic headaches symptomatology in relation to the applicable rating criteria prior to and from March 15, 2009.  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. 
§ 4.14.  However, if a Veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2 (2011).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 4.3 (2011).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).

I.  Hearing Loss-Right Ear

Hearing loss is evaluated under 38 C.F.R. §§ 4.85, 4.86 (2011), Diagnostic Code 6100, Tables VI, VIA, VII of VA's rating schedule.  The Rating Schedule provides a table for rating purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state-licensed audiologist including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the puretone threshold average which is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  38 C.F.R. § 4.85 (2011).  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  Id.  When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VI A, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) (2011).  The provisions of 38 C.F.R. § 4.86(b) provide that, when the puretone threshold is 30 decibels or less at 1000-Hertz, and 70 decibels or more at 2000-Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  See 38 C.F.R. § 4.86(b) (2011).  Each ear will be evaluated separately.

If impaired hearing is service-connected in only one ear, in order to determine the percentage evaluation from Table VII, the nonservice-connected ear will be assigned a Roman numeral designation for hearing impairment of I subject to the provisions of 38 C.F.R. § 3.383. 38 C.F.R. § 4.85(f) (2011).  Furthermore, 38 C.F.R. § 3.383(a)(3) provides that, where the evidence demonstrates hearing impairment in one ear compensable to a degree of 10 percent or more as a result of service-connected disability and hearing impairment as a result of nonservice-connected disability that meets the provisions of 38 C.F.R. § 3.385 in the other ear, compensation is payable as if both disabilities were service-connected, provided the nonservice-connected disability is not the result of the Veteran's own willful misconduct.

In determining if the service-connected ear has a hearing impairment of 10 percent or more the nonservice-connected ear must initially be given a value of Roman Numeral I.  See 38 C.F.R. § 4.85(f).  The service-connected ear must then either have a numeric value of either X or XI, as determined by either Table VI, or Table VIA, in order to considered as compensable.  See 38 C.F.R. § 4.85, Diagnostic Code 6100, Table VII (combination of Level I and either Level X or Level XI results in a 10 percent rating).  In the present case, the Veteran's service-connected right ear hearing loss is not evaluated as at least 10 percent disabling.  As such, 38 C.F.R. § 3.383 is not applicable.  Given this, the hearing acuity of his left ear must be considered normal for the purposes of evaluating the service-connected disability at issue.  VAOPGCPREC 32-97, 62 Fed. Reg. 63,604 (July 1, 1997); see also Boyer v. West, 11 Vet. App. 477, 479-80 (1998), aff'd Boyer v. West, 210 F.3d 1351 (2000).  Accordingly, a designation of Level I is assigned for the nonservice-connected left ear.

The Court has held that the assignment of disability ratings for hearing impairment are to be derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).
The Veteran's service-connected right ear hearing loss is currently assigned a noncompensable evaluation pursuant to 38 C.F.R. § 4.85 (2011), Diagnostic Code 6100.  The Veteran contends that his hearing loss is more severe than the currently assigned noncompensable rating.  During the period of appeal, the Veteran has been afforded two VA audiological examinations, dated in February 2005 and September 2009.  On the February 2005 VA audiological evaluation, puretone thresholds, in decibels, as interpreted, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
25
40
40
LEFT
10
15
5
25
25

The average puretone threshold decibel loss for the right ear was 32.  Speech audiometry (Maryland CNC) revealed speech recognition ability of 92 percent in the right ear.  The results in this evaluation reveal that the Veteran's hearing loss was manifested by no more than Level I hearing acuity in the right ear.  Such designation, when combined with the assigned Level I hearing acuity in the right ear, equates to a noncompensable evaluation. See 38 C.F.R. § 4.85(f) (2011).

On the September 2009 VA audiological evaluation, the Veteran exhibited puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
25
35
35
LEFT
10
10
10
30
30

The average puretone threshold decibel loss for the right ear was 30.  Speech audiometry (Maryland CNC) revealed speech recognition ability of 94 percent in the right ear.  The results in this evaluation reveal that the Veteran's hearing loss was manifested by no more than Level I hearing acuity in the right ear.  Such designation, when combined with the assigned Level I hearing acuity in the left ear, equates to a noncompensable evaluation. See 38 C.F.R. § 4.85(f) (2011).
The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  The Board notes that the VA examinations provided in February 2005 and September 2009 more than adequately address the Veteran's current level of hearing loss as these examinations meet the necessary requirements under 38 C.F.R. § 4.85(a) (2011).

Applying the findings of the February 2005 and September 2009 VA examinations to the rating criteria for hearing impairment, the Board finds that the criteria for a compensable evaluation for right ear hearing loss have not been met.  Considering that the Veteran's right ear manifests an average puretone threshold of 32db, with a 92 percent speech discrimination and an average puretone threshold of 30db, with an 94 percent speech discrimination in the February 2005 and September 2009 VA examinations, respectively, reference to 38 C.F.R. § 4.85, Table VI, shows his right ear hearing loss to be no more than a Level I impairment.  Such designation, when combined with the assigned Level I hearing acuity in the nonservice-connected left ear, equates to a noncompensable evaluation.  See 38 C.F.R. § 4.85(f) (2011).  As such, the more probative evidence fails to demonstrate a more severe hearing loss disability than is currently addressed by the Veteran's noncompensable disability rating.  Therefore, the claim for entitlement to a compensable initial rating must be denied.

The Board acknowledges the Veteran's statements that his hearing impairment has worsened.  Regarding the Veteran's statements, the Board acknowledges that he is competent to give evidence about his experiences; i.e., he is competent to report that he is having greater trouble hearing.  See Charles v. Principi, 16 Vet. App. 370, 274 (2002) (finding Veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  However, the Veteran is not competent to testify that his hearing has worsened to a level requiring a compensable evaluation under the Diagnostic Code 6100.  The Board must rely upon competent medical evidence to determine the diagnosis or clinical features of a disease or disorder.  The Board may not draw its own medical conclusions in reaching a decision.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  While the Veteran, as a lay person, is competent to provide evidence regarding injury and symptomatology, he is not competent to provide evidence regarding diagnosis or the clinical severity of a disability.  Only a medical professional can provide evidence of diagnosis or clinical severity of a disease or disorder.  In this regard, the Board places significantly more weight on the objective clinical findings reported on examination than the Veteran's own subjective statements in support of his claim.  See Smith v. Derwinski, 1 Vet. App. 235, 237 (1991) (determining the credibility of evidence is a function for the Board).  Furthermore, the opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.85 with respect to determining the severity of his service-connected right ear hearing loss.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. 
§ 3.159(a)(1) and (2) (2011).

While the Board is sympathetic to the Veteran's assertions that he has difficulty hearing, the fact remains, however, that the VA rating criteria are definitive and provide for a precise result based on audiometric test results.  The Veteran's subjective report of difficulty hearing under situational circumstances unfortunately cannot be the basis for an evaluative rating.  The Board is bound to apply the VA rating schedule, under which the rating criteria are defined by audiometric test findings involving hearing acuity in a controlled laboratory environment.

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2011); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court set forth a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, as a threshold issue, the Board must determine whether the Veteran's disability picture is contemplated by the rating schedule.  If so, the rating schedule is adequate and an extraschedular referral is not necessary.  If, however, the Veteran's disability level and symptomatology are not contemplated by the rating schedule, the Board must turn to the second step of the inquiry, that is whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  These include marked interference with employment and frequent periods of hospitalization.  Third, if the first and second steps are met, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, a Veteran's disability picture requires the assignment of an extraschedular rating.

With regard to the Veteran's service-connected right ear hearing loss disability, the evidence of record does not reflect that the Veteran's disability picture is so exceptional as to not be contemplated by the rating schedule.  There is no unusual clinical picture presented, nor is there any other factor which takes the disability outside the usual rating criteria.  The rating criteria for the Veteran's currently assigned noncompensable disability rating under Diagnostic Codes 6100 contemplate his level of symptomatology.  Specifically, the criteria account for the Veteran's current puretone thresholds and speech recognition ability.  The Board acknowledges the Veteran's complaints of difficulty understanding speech particularly in conversations when someone is not looking directly at him, which affects his ability to work.  The Board notes that in Martinak v. Nicholson, 21 Vet. App. 447 (2007), the U.S. Court of Appeals for Veterans Claims held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Martinak, 21 Vet. App. at 455.  According to the September 2009 VA examiner, the Veteran's hearing loss has significant effects on the Veteran's ability to hear conversations, which does affect his competency at work.  However, the Veteran's hearing difficulties are adequately contemplated by the rating schedule.  Notably, 38 C.F.R. §§ 4.85 adequately contemplates any functional loss due to hearing impairment.  As the Veteran's disability picture is contemplated by the rating schedule, the threshold issue under Thun is not met and any further consideration of governing norms or referral to the appropriate VA officials for extraschedular consideration is not necessary.

In short, the evidence does not support the proposition that the Veteran's service-connected disability presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and to warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2011).  Thus, referral of this issue to the appropriate VA officials for consideration of an extraschedular evaluation is not warranted.

II.  Posttraumatic Headaches

The Board notes that the Veteran is currently service connected for posttraumatic headaches with a 10 percent rating prior to March 15, 2009, and a 30 percent rating thereafter, under 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8045-8100.  In the April 2007 rating decision, the RO evaluated the Veteran's service-connected headaches under 8045-8100, presumably as the Veteran's headaches have been diagnosed as related to trauma, specifically an in-service assault.  The Board notes that hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  

Where there is brain disease due to trauma, with purely neurological disabilities, such as hemiplegia, epileptiform seizures, facial nerve paralysis, etc., following trauma to the brain, rating will be effected under the diagnostic codes specifically dealing with such disabilities, with citation of a hyphenated diagnostic code.  38 C.F.R. § 4.124a, Diagnostic Code 8045.  Purely subjective complaints, such as headache, dizziness, insomnia, etc., recognized as symptomatic of brain trauma, will be rated 10 percent and no more under Diagnostic Code 9304.  Id.  This 10 percent rating will not be combined with any other rating for a disability due to brain trauma.  Id.  Ratings in excess of 10 percent for brain disease due to trauma under Diagnostic Code 9304 are not assignable in the absence of a diagnosis of multi-infarct dementia associated with brain trauma.  Id.

During the course of this appeal, the regulations for the evaluation of brain disease due to trauma or traumatic brain injury under DC 8045 were amended, effective October 23, 2008.  See 73 Fed. Reg. 54,693-54,708 (Sept. 23, 2008); see also VBA Fast Letter 8-36 (Oct. 24, 2008).  The Federal Register's paragraph addressing the applicability date of the new regulation specifically states that the amendment shall apply to all applications for benefits received by VA on or after October 23, 2008.  The old criteria will apply to applications received by VA before that date.  However, a Veteran whose residuals of TBI were rated by VA under a prior version of 38 C.F.R. § 4.124a, Diagnostic Code 8045, will be permitted to request review under the new criteria, irrespective of whether his or her disability has worsened since the last review or whether VA receives any additional evidence.  The effective date of any increase in disability compensation based solely on the new criteria would be no earlier than the effective date of the new criteria.  The effective date of any award, or any increase in disability compensation, based solely on these new rating criteria will not be earlier than the effective date of this rule, but will otherwise be assigned under the current regulations governing effective dates, 38 C.F.R. § 3.400, etc.  The rate of disability compensation will not be reduced based solely on these new rating criteria.

Significantly, the criteria for migraine were not revised and the revisions pertaining to the evaluation of the residuals of traumatic brain injury (TBI) provide for separate evaluations of any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms.  See 38 CFR § 4.124a, Diagnostic Code 8045 (effective after October 23, 2008).

In the present case, the Veteran's service connection claim was received well before the October 2008 effective date of the amendment and the Veteran has not specifically requested that the revised rating criteria be utilized for rating of the disorder in question.  Moreover, as a practical matter, recent VA examinations in December 2006, April 2007, and September 2009 demonstrated no evidence of a traumatic brain injury.

The Veteran is already in receipt of the highest assignable evaluation available (10 percent) under DC 8045 in its prior version for purely subjective headache complaints.  A rating in excess of 10 percent is not assignable under Diagnostic Code 9304 in the absence of a diagnosis of multi-infarct dementia, as a consequence of brain trauma.  The evidence of record is negative for a diagnosis of multi-infarct dementia, such that a higher rating is not available under the previous version of DC 8045-9304.

In this instance, the Board finds that it is proper to consider the rating criteria for migraine headaches under Diagnostic Code 8100, as that diagnostic code has the potential to provide a higher rating for the Veteran's headaches than the maximum 10 percent available under DC 8045.  The assignment of a particular DC is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis, and demonstrated symptomatology; any change in a DC by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

For migraine disabilities a 0 percent rating is assigned for less frequent attacks than is required for a 10 percent rating, a 10 percent rating is assigned with characteristic prostrating attacks averaging one in two months over the last several months, a 30 percent rating is assigned for migraines with characteristic prostrating attacks occurring on average of once a month over the last several months, and a 50 percent rating is assigned for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8100 (effective before and after October 23, 2008).

In this case, the record shows the Veteran was afforded a VA examination in December 2006 in which the Veteran was noted to have headaches described as severe at times, over the right temple with throbbing, pressure, photophobia, phonophobia, nausea and occasional vomiting with dry heaves.  The Veteran further noted episodes of dizziness and occasional blackouts, although it was unclear whether these were associated with his headaches.  The Veteran's headaches occurred 2-3 times a week with a duration of several hours.  Treatment included taking ibuprofen or Naproxyn.  The examiner diagnosed the Veteran with posttraumatic recurrent periorbital headaches with migrainous features.  

The Veteran was again afforded a VA examination in April 2007.  He reported he had mild to moderate headaches about 3 times a week.  The Veteran did not report that the headaches were prostrating or that the headaches prohibited him from working.  The Veteran did report that several times a month he would have a severe headache associated with nausea and spots in his eyes.  The Veteran reported that he was unable to work during the most severe headaches.  

An October 2007 VA treatment report noted that the Veteran reported severe headaches 2 to 3 times a week.  The Veteran noted he was taking valproic acid for his upset stomach.  The Veteran was prescribed Topamax (Topiramate) 50mg for prophylaxis of his headaches and a follow-up neurology note dated April 2008 noted that neither the frequency nor intensity of the Veteran's headaches changed, but the headaches were shorter in duration lasting only 1/2 hour to an hour.  The April 2008 neurology note further noted that Veteran described his headaches as throbbing throughout his entire head with pain registering 8/10.  The Veteran reported phonophobia, but no triggers or aura.  The Veteran treated with Naproxen.  It was noted the Veteran did not have an adverse reaction to the Topamax and as such the medication was continued.  

Another follow-up neurology note in October 2008 noted that it was unclear exactly what medication the Veteran was taking with regard to his headaches, but the Veteran's medication made him sleepy and caused nausea.  The examiner seemed concerned that the Veteran was not correctly taking his medication and that this was causing side effects and not helping his headaches.  A February 2009 follow-up neurology noted that the Veteran stated that his headaches were mostly unchanged and occurring a couple of times a week, but they were not significantly affecting his activities.  

At his March 2009 Travel Board hearing, the Veteran reported having very serious headaches that occurred between three to four days a week.  The Veteran noted that he was sent home one or two days a week.  The Veteran noted that his medication was changed again.  The Board notes that the Veteran kept a headache log from May 21, 2008 to March 16, 2009.  A letter from the Veteran's employer, dated March 15, 2009, noted that he had worked with the Veteran for about 4 years and that the Veteran had been sent home 5 or 6 times in the previous month as a result his migraine headaches and his new medication for those headaches.  

The Veteran was afforded a VA examination in September 2009.  At that time, the Veteran was reportedly working 30 to 32 hours per week as a cook.  The Veteran reported headaches occurring 3 to 4 times a week from a moderate pain level of 6 to a severe pain level of 9 to 10.  The level 6 headaches occurred once a week.  The level 9 to 10 headaches occurred 2 to 3 days per week.  The examiner noted that the Veteran's headaches occurred 3 to 4 times per week to a pain level of 6 to a pain level of 9 to 10.  The level 6 headaches occurred once a week.  The level 9 to 10 headaches occurred 2 to 3 days per week.  The Veteran was taking Topamax, which would reduce the level 6 headaches to a level 3 or 4 after 1 to 1.5 hours and down to a level 0 after 4 hours.  The Veteran reported that the Topiramate reduced the 9 to 10 level headaches down to a level 7 after 3 hours and then down to a level 0 after another 3 hours.  The Veteran noted that his level 6 headaches could last all day and all night, but that only happened 6 times a year.  The Veteran reported that the 9 to 10 level headaches would last from 6 hours to 1 or 2 days.  The Veteran reported that he had been sent home from work 8 times due to level 9 to 10 headaches over the previous year.  The headaches were accompanied by dizziness, photophobia, phonophobia, blurred vision, nausea, and vomiting.  The Veteran reported moderate to severe headaches with accompanying dizziness, nausea, vomiting, blurred vision, photophobia, and phonophobia with duration from 6 hours to 2 days. The Veteran reported 8 to 12 periods of incapacitation over the past year with duration of 1 to 2 days each time.  The Veteran noted that his medication seemed to have no effect.  He noted that when he developed a headache either at home or at work he would go outside and sit and wait for the Naproxen to help.  The Veteran noted that usually the Naproxen provided fair relief of the pain.  The examiner noted that a January 2001 MRI of the brain was unremarkable, and a September 2005 CT scan of the head was normal except for minimal mucosal thickening within the right ethmoid sinuses.  Neurological testing revealed normal speech, gait, coordination, and vibratory sensation.  The Veteran's cranial nerves were intact.  

A subsequent neurology note dated April 2010 reported the Veteran's complaints of persistent headaches.  The Veteran described having approximately 20 headache days out of a 30-day month, with approximately 12 of those being severe.  The Veteran described his severe headaches as debilitating, with severe photophobia and phonophobia, and nausea without any emesis.  The Veteran said the pain was bi-temporally distributed with both sharp and throbbing pain.  The headaches had a duration from 30 minutes to 4 hours with visual phenomena including tearing and rhinorrhea.  It was noted the Veteran had been prescribed amitriptyline and Topamax in the past and that he currently took Advil and Naproxen on a daily basis.  It was further noted that the Veteran drank an excessive amount of coffee.  It was recommended that the Veteran stop the use of over-the-counter medications for his headaches and reduce his coffee intake.  Also it was suggested that the Veteran again take the Topamax as it was prescribed.  

At another follow-up neurology note in August 2010, the Veteran reported that his headaches were somewhat improved, but still occurring daily.  It was noted that the Veteran was again taking Topiramate and the examiner suggested increasing the dosage.  Neurologically, the Veteran's concentration and attention were normal, as were speech and language, motor strength, sensory examination, and coordination.  Additionally, the Veteran's cranial nerves were unremarkable.  

In November 2010, a VA neurological disorder clinical doctor reviewed the Veteran's medical history, with respect to his headaches and opined that the Veteran's headaches were not considered to have resulted in severe economic inadaptability.  In this regard, a review of the record noted that the Veteran reported moderate to severe headaches with accompanying dizziness, nausea, vomiting, blurred vision, photophobia, and phonophobia with duration from 6 hours to 2 days.  The examiner noted that the frequency and severity of the headaches, with the accompanying symptoms, would have an impact on any industrial or sedentary employment.  The Veteran had been working as a cook at Bravos Italian Restaurant 30 to 32 hours per week.  The examiner stated that the Veteran's symptoms did not render him totally unemployable but obvious accommodations needed to be made when the Veteran was experiencing headaches; however, the Veteran's headaches, as noted above, were not considered to have resulted in severe economic inadaptability.   

As noted above, the Veteran is currently service connected for posttraumatic headaches with a 10 percent rating prior to March 15, 2009, and a 30 percent rating thereafter, under 38 C.F.R. § 4.124a, Diagnostic Code 8045-8100.  

Based upon the evidence of record, the Board finds that the Veteran's service-connected posttraumatic headaches are shown to have been manifested since the date of VA receipt of his original claim on February 23, 2005, by characteristic prostrating attacks occurring on average once a month over last several months.  The December 2006 and April 2007 VA examinations note that the Veteran reported severe headaches several times a month that interfered with his ability to work.  The Board further acknowledges the May 2008 statement from the Veteran's treating nurse and the May 2008 and March 2009 statements from his employer  that his severe headaches affect his ability to work full time.  Indeed the March 2009 statement from his employer noted that the Veteran had been sent home 5 or 6 times in the prior few months due to his headaches and the medication he was taking for those headaches.  Finally the Board notes that the September 2009 VA examination noted that the Veteran had 8 to 12 periods of incapacitation that lasted 1 to 2 days each time.  As such the record indicates that the Veteran had prostrating headaches that occurred on an average of once a month for past several months.  The Veteran's reports as to the frequency and consistency of the attacks have been consistent throughout the course of this appeal.  The Board finds the Veteran's statements in this regard to be both competent and credible.  Therefore, the Board finds that the Veteran is entitled to an increased rating of 30 percent, but no greater, for the period prior to March 15, 2009.  As noted by the November 2010 VA examiner's opinion, the Veteran's symptoms did not render him totally unemployable, though obvious accommodations needed to be made when the Veteran was experiencing headaches.  However, the Veteran's headaches, as noted above, were not considered to have resulted in severe economic inadaptability.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100.  Therefore, the Board finds that entitlement to an increased rating, in excess of 30 percent, from March 15, 2009 is not warranted.  As such the Board finds that the Veteran is entitled to a 30 percent rating for posttraumatic headaches for the entire appeal period.  See Id. 

The Board notes that in adjudicating a claim the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences; for example, he is competent to report that he experiences certain symptoms such as pain associated with a headache.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Board also finds the Veteran to be credible in his reports of the symptoms he experiences and when viewed collectively with the medical evidence of record, the Veteran's account of his symptomatology describes ratings consistent with the herein assigned ratings.  The Board has, therefore, considered the Veteran's lay statements and testimony in evaluating the severity of the Veteran's disability.

In evaluating the Veteran's claims for higher ratings, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993). 

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards. See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).
Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's posttraumatic headaches with the established criteria found in the rating schedule for that disability shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, as discussed above.

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for his claims.  There is no persuasive evidence in the record to indicate that any service-connected disability on appeal would, by itself, cause any impairment with employment over and above that which is already contemplated in the assigned schedular rating.  The Board notes the statements by the Veteran and his employer regarding the limitations his posttraumatic headaches present with regard to his occupation; however there is no evidence that the Veteran's impairment is not contemplated by the regular schedular rating.  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence in this case supports an increased disability rating of 30 percent, but no greater, prior to March 15, 2009.  However the preponderance of the evidence is against higher disability rating than the currently assigned 30 percent with regard to the Veteran's claim for entitlement to an increased rating for his posttraumatic headaches.   


ORDER

Entitlement to an initial compensable evaluation for right ear hearing loss is denied.

Entitlement to an initial rating of 30 percent for posttraumatic headaches prior to March 15, 2009 is granted, subject to the laws and regulations governing the payment of monetary benefits.  

Entitlement to an initial rating, in excess of 30 percent, for posttraumatic headaches from March 15, 2009 is denied.


REMAND

After review of the record, the Board finds that a remand for further development is warranted with respect to the issue of entitlement to an increased rating, in excess of 10 percent, for residuals of a right eye injury with choroidal rupture and sphincter tear.  

During the pendency of this appeal, regulations related to eye disabilities were amended and renumbered.  See 73 Fed. Reg. 66543-66554 (Nov. 10, 2008).  Where the law or regulations governing a claim are changed while the claim is pending the version most favorable to the claimant applies, absent congressional intent to the contrary.  However, in this case, the revisions only apply to claims for benefits received by VA on or after December 10, 2008.  Because the Veteran's claim was received prior to that date, the older criteria apply here, rather than the revised criteria.  See Notice, 73 Fed. Reg. 66543, 66544 (November 10, 2008).  In this regard the Board notes that the Veteran's claim for a right eye injury with choroidal rupture and sphincter tear was originally service connected in September 1992 with a 10 percent rating, effective from January 4, 1992.  The Veteran requested an increased rating for his service-connected eye disorder in May 2003.  In a July 2003 rating decision, the RO continued the Veteran's 10 percent disability rating under 38 C.F.R. § 4.84, Diagnostic Codes 6099-6080 (2004), effective January 4, 1992.

In the selection of code numbers assigned to disabilities, injuries will generally be represented by the number assigned to the residual condition on the basis of which the rating is determined.  With diseases, preference is to be given to the number assigned to the disease itself; if the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen.  38 C.F.R. § 4.27 (2011).  The hyphenated diagnostic code in this case therefore indicates that the Veteran's specific condition is not considered by the rating code as Diagnostic Code 6099 refers to an unlisted disability of the eye as the service-connected disorder and Diagnostic Code 6080 indicates that impairment of field vision is the residual condition.  As noted above, the Veteran's service-connected right eye disability is currently assigned a 10 percent disability rating under 38 C.F.R. § 4.84, Diagnostic Codes 6099-6080.

The applicable requirements for an examination regarding the Veteran's field of vision were articulated under 38 C.F.R. § 4.76 (2007).  Specifically, measurement of the visual field will be made when there is disease of the optic nerve or when otherwise indicated.  The usual perimetric methods will be employed, using a standard perimeter and 3m. white test object.  At least 16 meridians 22.5 degrees apart will be charted for each eye.  See 38 C.F.R. § 4.76a Figure 1.  The charts will be made a part of the examination report of examination.  Not less than two recordings, and when possible 3 will be made.  38 C.F.R. § 4.76 (2007).

According to the Rating Schedule, the extent of visual field contraction in each eye is determined by recording the extent of the remaining visual fields in each of the eight 45 degree principal meridians.  The number of degrees lost is determined at each meridian by subtracting the remaining degrees from the normal visual fields given in 38 C.F.R. § 4.76a, Table III (2007).  The degrees lost are then added together to determine total degrees lost.  This is subtracted from 500.  The difference represents the total remaining degrees of visual field.  The difference divided by eight represents the average contraction for rating purposes.  38 C.F.R. 
§ 4.76a (2007).

Under Table III of § 4.76a, the normal visual field extent at the 8 principal meridians, in degrees, is:  temporally: 85; down temporally: 85; down: 65; down nasally: 50; nasally: 60; up nasally: 55; up: 45; up temporally: 55.  The normal total is 500 degrees.  Id.

Under Diagnostic Code 6080 for rating visual field impairment, a 10 percent rating is assigned for concentric contraction of the visual field to 60 degrees, but not to 45 degrees, unilaterally; concentric contraction to 45 degrees, but not to 30 degrees, unilaterally; concentric contraction of the visual field to 30 degrees, but not to15 degrees, unilaterally; loss of the nasal half of the visual field unilaterally; or loss of the temporal half of the visual field unilaterally.  A 20 percent rating is assigned for concentric contraction of the visual field to 60 degrees, but not to 45 degrees, bilaterally; concentric contraction of the visual field limited to 15 degrees, but not to 5 degrees, unilaterally; or loss of the nasal half of the visual field bilaterally.  Higher disability ratings are available for additional loss of the visual field. 38 C.F.R. § 4.84a, Diagnostic Code 6080.

The Veteran was afforded a VA examination in June 2002, the Veteran noted that he did not see as well in the right eye as the left and was very sensitive to light.  Upon examination the Veteran's visual acuity without correction in the right eye was 20/30-1, which pinhole improved to 20/25-1.  In the left eye, the visual acuity was 20/30, which pinhole improved to 20/25+1.  Intraocular pressure at 9:15 in the morning was normal at 16 mmHg bilaterally by applanation.  External ocular structure and function revealed normal extraocular muscle function, normal muscle balance, and full and normal gross visual fields by confrontation bilaterally.  Pupillary examination revealed his pupil in the right eye to be approximately 5mm and irregularly shaped.  In the left eye, the pupil was 2 mm and was round and regular.  Both pupils reacted to light directly and consensually.  Slit lamp examination revealed the cornea, anterior chamber, and lens to be benign bilaterally.  Examination of the iris in the right eye showed a sphincter tear inferiorly with an irregular border suggesting additional small sphincter tears throughout the circumference.  The left eye iris was within normal limits.  Fundus examination in the right eye revealed a choroidal tear from 4 to 8 o'clock peripapillary in location.  The disc, macula and remainder of the retina was within normal limits in the right eye.  The left eye revealed a normal disk and normal retina.  The examiner diagnosed the Veteran with choroidal tear, inferior to optic nerve, right eye.  The examiner noted that the Veteran had decreased visual acuity in his right eye as compared to the left, as well as a problem with glare due to the permanent mydriasis of the right pupil caused by the iris sphincter tear in that right eye.  Finally the examiner noted that none of these disorders could be corrected with spectacle or a surgical approach.  Essentially it was noted that the Veteran's right pupil is permanently dilated and as such the eye could not act as an acute optical instrument and it allowed in extraneous light which allowed for different refractive qualities and added additional aberrations which were eliminated by a nondilated (small) pupil.  

At the July 2003 VA examination the Veteran exhibited a visual acuity with correction in the right eye of 20/25+2 and 20/20-2 in the left eye.  Evaluation of external ocular structure and function revealed that the pupils with normal ambient lighting were measured at 5.5mm in the right eye and 2.5mm in the left eye.  The pupil in the right eye was irregularly shaped with evidence of sphincter tear and somewhat vertically elliptical.  The left eye pupil was normal.  The right eye pupil reacted very sluggishly to light directly and consensually.  The left eye reacted briskly to light directly and consensually.

The Veteran was again afforded a VA examination in September 2009.  Upon examination it was noted the Veteran had visual acuity of Jaeger 2 in the right eye with correction and Jaeger 1 in the left eye with correction.  At a distance, the Veteran had visual acuity with correction of 20/20-2 in the right eye and 20/20-1 in the left eye.  Evaluation of external ocular structure and function showed the pupil in the right eye to be slightly irregular and at an average 6.5mm diameter.  The Veteran's right pupil reacted sluggishly to light both directly and consensually.  The pupil in the left eye was round and regular at 2.5mm and normal reactive directly and consensually.  Extraocular muscle function and balance were normal bilaterally.  Gross visual fields by confrontation were peripherally full and normal bilaterally.  Finally it was noted that the iris in the right eye was dilated and relatively unreactive with sphincter tears and irregular shape and retinal examination showed a small choroidal tear inferotemporal to the disc, but otherwise the retina was flat, attached, and benign.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  38 C.F.R. § 3.159(c) (4); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Additionally, an examination for rating purposes should contain sufficient detail and reflect the whole recorded history of a Veteran's disability, reconciling the various reports into a consistent picture.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991); 38 C.F.R. § 4.2 (2011).  As noted above, the Veteran was afforded VA examinations with respect to his claim for residuals of a right eye injury with choroidal rupture and sphincter tear, in June 2002, July 2003, and September 2009.  Unfortunately, none of those examinations contained a field vision chart.  As previously noted, the Veteran is rated under Diagnostic Code 6080 for impairment of field vision, as such the field vision chart is necessary to adequately rate the Veteran's eye disorder.  Additionally as noted above, 38 C.F.R. § 4.76 requires at least 2 copies of the field vision chart to be included in the examination report.  The Board acknowledges that the examiner noted in the September 2009 VA examination report that the Veteran's gross visual fields by confrontation were peripherally full and normal bilaterally; however, this same comment was made in a previous August 1999 VA examination report (not at issue in this appeal) and the accompanying field vision chart noted that the Veteran's concentric contraction was 52.5 degrees, allowing for the Veteran's current 10 percent rating.  See 38 C.F.R. 
§ 4.84a, Diagnostic Code 6080.  As such there is reason to believe that the field vision chart would provide essential information necessary to adequately rate the current severity level of the Veteran's eye disorder.  

As such, the Veteran should be afforded a new VA eye examination.  The claims file and a copy of this remand should be made available to and be reviewed by the examiner in connection with the examination, and its receipt and review should be acknowledged by the examiner in the VA examination report.  Any and all studies deemed necessary, to include field of vision chart.  See 38 C.F.R. § 4.76a, (Figure 1). 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA eye examination.  Any indicated tests should be accomplished.  The examiner should review the claims folder prior to examination.  The current method of evaluating and reporting eye disability, including a visual field test, should be conducted.  The examiner is requested to include the total field of vision for both the right and left eyes, and to specifically comment on the extent, if any, of any area of loss or impairment of vision in either eye.  A complete rationale for all opinions expressed should be provided.  

Applicable regulations provide that in all cases, visual field evaluation results must be recorded on a standard field vision chart, and the chart must be included with the examination report.  See 38 C.F.R. § 4.76; see also Table III in38 C.F.R. § 4.76(a) for the normal extent (in degrees) of the visual fields at the 8 principal meridians (45 degrees apart).  
2. The AMC should review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, AMC should return the case to the examiner for completion of the inquiry.    

3. The AMC should then readjudicate the claim on appeal in light of all of the evidence of record. If the issue remains denied, the Veteran should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


